DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 34-53 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 34-42, the closest prior art of record fails to teach the features of claim 34: “replacing at the identified exchange regions, a first mass of the first species with a first mass of the second species to modify a saturation value for the porous media in the volume; simulating a subsequent activity of the multi-phase fluid based on the modified saturation value,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that Watts, III et al. (US 6928399 B1; cited previously) teaches a mass exchange between cells and computing a mass transport between cells using Darcy’s law (see col. 2, lines 13-17). However, this is different from replacing a first mass of a first mass of the first species with a first mass of the second species in the cells (i.e., in the identified exchange regions).
Regarding claims 43-48, the closest prior art of record fails to teach the features of claim 43: “replace at the identified exchange regions, a first mass of the first species with a first mass of the second species to modify a saturation value for the porous 
Regarding claims 49-53, the closest prior art of record fails to teach the features of claim 49: “replace at the identified exchange regions, a first mass of the first species with a first mass of the second species to modify a saturation value for the porous media in the volume,” in combination with the rest of the claim limitations as claimed and defined by the Applicant

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857